Citation Nr: 1709997	
Decision Date: 03/30/17    Archive Date: 04/11/17

DOCKET NO.  13-15 290	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for an acquired psychiatric disorder to include schizophrenia.

2.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a cerebrovascular accident.

3.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for dementia.


REPRESENTATION

Veteran represented by:	Penelope E. Gronbeck, Attorney-at-law




ATTORNEY FOR THE BOARD

K. K. Buckley, Counsel


INTRODUCTION

The Veteran served on active duty from April 1956 to December 1959.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions dated April 2011 and August 2012 of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

The Veteran was scheduled to appear at the St. Petersburg RO for a videoconference hearing before a Veterans Law Judge in October 2016; however, he withdrew his request for a hearing pursuant to 38 C.F.R. § 20.704(e).

The Board notes that, although the claims of service connection for schizophrenia, a cerebrovascular accident, and dementia were certified to the Board as new claims, because these claims were previously denied by the RO in final rating decisions, the Board is obligated by statute to consider whether new and material evidence has been submitted prior to addressing the merits of these claims.  38 U.S.C.A. §§ 5108, 7105(c) (West 2014); see also Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996).  Thus, the Board has recharacterized these issues as set forth on the cover page of this decision.  In light of the favorable determination below, no prejudice to the Veteran has resulted from the Board's recharacterization of the issues on appeal.  Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

A motion to advance this appeal on the Board's docket has been raised by the Board's Acting Vice Chairman.  The undersigned is granting this motion and advancing the appeal on the docket based upon advanced age.  38 C.F.R. § 20.900(c) ("advanced age" is defined as 75 or more years of age).

As will be detailed below, the new and material evidence claims are being reopened herein, the underlying merits of service connection will be further addressed addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).  The Veteran will be notified if further action on his part is required.


FINDINGS OF FACT

1.  In a July 1999 rating decision, the RO denied service connection for stroke and memory loss.  Although the appellant was notified of the RO's decision and his appellate rights in a July 1999 letter, he did not perfect an appeal within the applicable time period, nor was new and material evidence received within one year of the issuance of that decision.

2.  The evidence received since the final July 1999 rating decision includes VA treatment records and statements of the Veteran and his spouse, which relate to unestablished facts necessary to substantiate the claims of entitlement to service connection for a cerebrovascular accident and dementia and, if presumed credible, raises a reasonable possibility of substantiating the claims.

3.  In a September 2008 rating decision, the RO denied service connection for schizophrenia.  Although the appellant was notified of the RO's decision and his appellate rights in a September 2008 letter, he did not perfect an appeal within the applicable time period, nor was new and material evidence received within one year of the issuance of that decision.

4.  The evidence received since the final September 2008 rating decision includes VA treatment records and statements of the Veteran and his spouse, which relate to unestablished facts necessary to substantiate the claim of entitlement to service connection for schizophrenia and, if presumed credible, raises a reasonable possibility of substantiating the claim.


CONCLUSIONS OF LAW

1.  The July 1999 rating decision denying service connection for stroke and memory loss is final.  38 U.S.C.A. § 7105(c) (West 1991); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (1998).  

2.  New and material evidence has been received to warrant reopening of the claim of service connection for a cerebrovascular accident and dementia.  38 U.S.C.A. §§ 5107, 5108 (West 2014); 38 C.F.R. § 3.156 (2016).

3.  The September 2008 rating decision denying service connection for schizophrenia is final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2008).  

4.  New and material evidence has been received to warrant reopening of the claim of service connection for schizophrenia.  38 U.S.C.A. §§ 5107, 5108 (West 2014); 38 C.F.R. § 3.156 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Veterans Claims Assistance Act of 2000 (VCAA)

Under the VCAA, VA is required to advise a claimant of the information and evidence not of record that is necessary to substantiate a claim.  See 38 U.S.C.A. § 5103 (West 2014); 38 C.F.R. § 3.159(b)(1) (2016).  VA also has a duty to assist claimants in obtaining evidence needed to substantiate a claim, unless no reasonable possibility exists that such assistance would aid in substantiating that claim.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159(c) (2016).  In light of the favorable disposition below, the Board finds that any deficiency in VA's VCAA notice or development actions is harmless error with respect to the issues adjudicated in this decision.


II. Analysis

In general, decisions of the RO that are not appealed in the prescribed time period are final.  38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. § 20.1103 (2016).  Pursuant to 38 U.S.C.A. § 5108, a finally disallowed claim may be reopened when new and material evidence is presented or secured with respect to that claim.

For claims such as this one, filed on or after August 29, 2001, new evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156 (2016).

To reopen a previously disallowed claim, new and material evidence must be presented or secured since the last final disallowance of the claim on any basis, including on the basis that there was no new and material evidence to reopen the claim since a prior final disallowance.  See Evans v. Brown, 9 Vet. App. 273, 285 (1996).  For purposes of reopening a claim, the credibility of newly submitted evidence is generally presumed.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992) (in determining whether evidence is new and material, the credibility of newly presented evidence is to be presumed unless evidence is inherently incredible or beyond competence of witness).

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  Furthermore, in determining whether this low threshold is met, VA should not limit its consideration to whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead should ask whether the evidence could reasonably substantiate the claim were the claim to be reopened, to include by triggering the Secretary's duty to assist.  Id. at 118.

Service connection may be established for disability resulting from personal injury suffered or disease contracted in line of duty or for aggravation of a pre-existing injury or disease in the line of duty.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.306 (2016).  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d) (2016).

The standard of proof to be applied in decisions on claims for VA benefits is set forth in 38 U.S.C.A. § 5107(b).  Under that provision, VA shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b) (West 2014); see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

In a July 1999 decision, the RO denied the Veteran's claims of entitlement to service connection for stroke and memory loss, finding that the evidence did not provide any basis to show that the Veteran's stroke and loss of memory originated in service.  Moreover, as the Veteran had also contended that his stroke and loss of memory were due to a service-connected left wrist/hand injury, the RO determined that the record failed to establish any relationship between stroke and memory loss and the service-connected left wrist/hand injury.  The Veteran was duly notified of the RO's determination and his procedural and appellate rights in a July 1999 letter, but he did not appeal, nor was new and material evidence received within the applicable time period.  Neither the Veteran nor his attorney has contended otherwise.  Under these circumstances, the RO's July 1999 rating decision is final and not subject to revision on the same factual basis.  See 38 U.S.C.A. § 7105(c); 38 C.F.R. §§ 3.104, 20.1103.

Additionally, in a September 2008 decision, the RO denied the Veteran's claim of entitlement to service connection for schizophrenia, finding there is no evidence that the condition began during active duty.  The Veteran was duly notified of the RO's determination and his procedural and appellate rights in a September 2008 letter, but he did not appeal, nor was new and material evidence received within the applicable time period.  Neither the Veteran nor his attorney has contended otherwise.  Under these circumstances, the RO's September 2008 rating decision is final and not subject to revision on the same factual basis.  See 38 U.S.C.A. § 7105(c); 38 C.F.R. §§ 3.104, 20.1103.

The Veteran now seeks to reopen his claims of service connection for cerebrovascular accident (stroke), dementia (memory loss), and schizophrenia.  As noted above, despite the finality of a prior adverse decision, a claim will be reopened and the former disposition reviewed if new and material evidence is presented or secured with respect to the claim which has been disallowed.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2016).

Thus, the Board has reviewed the entire record, with particular attention to the additional evidence received since the last final rating decisions in July 1999 and September 2008.  After reviewing the record, the Board finds that the additional evidence received is new and material within the meaning of 38 C.F.R. § 3.156  warranting reopening of the claims.

The additional evidence includes a January 2011 letter from the Veteran in which he asserted that his cerebrovascular accident, dementia, and schizophrenia are due to multiple blows to the head he received as a boxer in the U.S. Navy.  In addition, newly received VA treatment records dated in October 2010 document the report by the Veteran's wife that the Veteran sustained a traumatic brain injury during his military service due to an accident during bomb training.  Further, in an April 2012 statement, the Veteran's wife reiterated the Veteran's January 2011 contentions that his diagnosed cerebrovascular accident and Alzheimer's dementia are due to blows to the head while the Veteran was a boxer in the Navy.

For reasons discussed below in the remand portion of this decision, the Board finds that this evidence, when presumed credible, relates to unestablished facts necessary to substantiate the claims and triggers VA's duty to provide a medical opinion to determine if the Veteran's diagnosed cerebrovascular accident, dementia, and schizophrenia were incurred in or aggravated during service.  38 C.F.R. § 3.159 (c)(4) (2015); McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Under these circumstances, the Board finds that new and material evidence has been presented.  Shade v. Shinseki, 24 Vet. App. 110, 117-18 (2010).  Accordingly, the Board finds that the Veteran's previously denied claims of service connection for cerebrovascular accident, dementia, and schizophrenia are reopened. 38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2016).

Although the record is sufficient to warrant reopening of the claims, it is not sufficient to allow the grant of the benefits sought.  Cf. McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006); Goss v. Brown, 9 Vet. App. 109, 114 (1996); Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992) (holding that speculative medical opinions cannot serve to establish a medical nexus).  Once a claim is reopened, however, the statutory duty to assist is triggered.  See 38 U.S.C.A. § 5103 (West 2014).  For reasons explained below, additional development is necessary before the Board may proceed with a decision on the merits as to the pending claims.


ORDER

New and material evidence having been received, the application to reopen the claim of service connection for a cerebrovascular accident is granted.

New and material evidence having been received, the application to reopen the claim of service connection for dementia is granted.

New and material evidence having been received, the application to reopen the claim of service connection for schizophrenia is granted.



REMAND

The Veteran has asserted that he developed a cerebrovascular accident, dementia, and an acquired psychiatric disorder, to include schizophrenia, due to his military service.  Specifically, as detailed above, he contends that he developed these disabilities as a result of multiple blows to the head sustained while competing as a boxer for the U.S. Navy during his active military service.  See, e.g., the Veteran's statement dated January 2011.  To this end, although the Veteran's service personnel records do not indicate a military occupational specialty of 'boxer,' his service treatment records (STRs) document injuries received while boxing including a wrist injury.  See, e.g., the STRs dated February 1957 and October 1959.  As to current diagnoses, the Veteran's VA treatment records confirm a past medical history of cerebrovascular accident and Alzheimer's dementia.  See, e.g., the VA treatment records dated February 2013.  VA treatment records also indicate diagnoses of schizophrenia and depressive disorder.  See the VA treatment records dated March 2011 and January 2013; see also the private treatment records dated April 1985.  Crucially, the Veteran has not been afforded a VA medical opinion to address the etiology of his claimed disabilities, and such should be provided on remand in order to address outstanding questions of nexus.  See Charles v. Principi, 16 Vet. App. 270 (2002); see also 38 C.F.R. § 3.159(c)(4) (2016) (a medical examination or opinion is necessary if the information and evidence of record does not contain sufficient competent medical evidence to decide the claim).

Prior to arranging for the Veteran to undergo further VA examination, to ensure that all due process requirements are met, and that the record is complete, the AOJ should undertake appropriate action to obtain all pertinent, outstanding records.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Obtain all outstanding records of VA evaluation and/or treatment of the appellant since February 2013.  Follow the procedures set forth in 38 C.F.R. § 3.159(c) with respect to requesting records from Federal facilities.  All records/responses received should be associated with the claims file.

2.  Contact the appellant and request that he provide information and, if necessary, authorization, to obtain any additional evidence pertinent to the claims of service connection for an acquired psychiatric disorder, a cerebrovascular accident, and dementia.

3.  If the appellant responds, obtain all identified evidence not currently of record following the procedures set forth in 38 C.F.R. § 3.159.  All records/responses received should be associated with the claims file.  If any records sought are not obtained, notify the appellant and his attorney of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.

4.  Arrange for a medical professional(s), with appropriate expertise, to review the appellant's claims file and provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that the post-service cerebrovascular accident, dementia, and acquired psychiatric disorder, to include schizophrenia, had its(their) onset in service or is(are) otherwise etiologically-related to service.  In rendering this opinion, the examiner(s) should specifically address the appellant's contentions that he developed these disabilities as a result of multiple blows to the head received while competing as a boxer in the U.S. Navy.

A complete rationale should accompany each opinion provided.

The examiner(s) is(are) advised that the appellant is competent to report symptoms, treatment, and injuries, and that his reports must be taken into account in formulating the requested opinion.

If the examiner(s) finds that physical examination of the appellant and/or diagnostic testing is necessary, such should be accomplished.

5.  Thereafter, readjudicate the claims, considering all the evidence of record.  If any benefit sought remains denied, the appellant and his attorney should be provided a supplemental statement of the case and given an opportunity to respond before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
K. CONNER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


